1 TO FXRS> COyRUJFAPPEALS />/ i4^mUy CouV-t '
                            5 or coonrTepori-&r4^g,<5 opq^y ccRt-
                         a Job, o^-herx serve yrty ~H/r& oiy><5 o^toat.
                         my S >U>oHt)n re Mf Kaa my f ffct- sbn
                      (VKfie & Was          =Er> HgfS- k-iTS narr)

                          •yyxvkt fvy /qm/ Sue?) a Codgei hcsS'COStoiK          ioTi^Q
                             i/ifi io rvy 5ovby^. nflotiopp Ts a^rem/v „
                          pcK On dirt&J- ard running tr€ s+nsets, X O\r0
          £               hoc/< ~pfobo«tvbr> re accept rry gyosirTDC




                         U/71/i ipK&JfaJL      -trroA rvtfi -ten -#e oufv"
                                                      air 75"-*jq y«^«s tf
                         _     J: (voSjay
                   I a-Hr of my ju                e   HT3to°^ 5vcCf prbfcgfiop
     Q
     3.
            UJ
            «—,
                  i
                  I      ± A1\A eusxble as we/) as QWe rv&

                         Piease n^i?rneccn^Jibto\xecaree#                                                                                                         FILED IN
                                                                                              1ST COURT OF APPEALS
                                                                                                 HOUSTON. TEXAS


                                                                                                DEC 30 2014
                                                                                              CHRISTOPHER A. PRINE

                                                                                            CLERK
                                          jWjTY^ Ct^r.t\//HouF^Y Texas
CASE NO.*: ]*J 9.^ 2 3 /B213 IS '                                    :       ^_
DEFENDANT: Pa^Iff JftffV.S 0 ^ ^ ^
offense:4^r^are^-ro^rytAr^ ^ cte^iy j*gapfo •-
FINE AND COST Amount ASSESSED BY COURT: $


                                     MOTION FOR CREDIT / TIME SERVED


        COMES NOW UCX^'V                  LhCXpiTO> \ tDEFENDANT in the above style and numbered
cause(s) aftd would show the court that Defendant has been incarcerated in the Harris County Jail since or about
the ' \D day of i>)0\\ kJTi               , 20 1H The Defendant is aware that there is awarrant(s) issued from
this Court. NOW, therefore, the Defendant wishes to waive his/her right to trial by jury, any hearing relating to
Defendant status as an indigent person and enter his/her plea of "Guilty" or "Nolo Contendre" in the above ref-
enced case(s). And requests the Honorable Court to grant credit for time served in full satisfaction all fines and
costs of court arising out of the case.

                                                               RESPECTFULLY SUBMITTED,


                                                                             npppwnAmt
                                                                             DEFENDANT i            ~~


        "I QCWflfy cJOrpn€,5 V^C^p/hOj^ ,being presently incarcerated in the Harris
Countv Tail in Harris County, Texas, declared under penalty of perjury that the/forgoing is true and correct."
DATE;                                                                    jJfa^M    _ DEFENDANT
                                                                                     DEFENDANT

                                                           Date of Birth   /torn 2.% iqab
                                                           SOCIAL SECURITY #

                                                           SPN#    027 25.KX2
                                                           TDL#    US
                                                     ORDER

        BE IT REMEMBERED, that on this                day of                , 20         , came onto be consid
ered the above Motion For Credit / Time Served, which have been only considered by the Court is hereby

                                                                  GRANTED

                                                                  DENIED




                                                                                   JUDGE PRESIDING
o^vrd Ghp^ma-n SPAJ#0Z725B8^

 TO YYl^njf?
X   fAm\           .ck&yy
r^cjA\cY6iJ 4qC VouP -fynrg
 .fc qfiaaHqi ttypfl2C^>K H-
     *v mndw
        F/LEO IN
  ST COURT OFAPPEALS
    HOUSTON,TEXAS

   DEC 30 2014
                                           izMiv
 CHRISTOPHER A. PRINE
CLEW

         I^lA .f W*yv\oft\ S$l&& OZ7Z&K?,
       piecVfg EEa IT JM ex copy of op
        yrnyr pa^r W'K g me3 tp jlIM
    y a< PdB of ^ny (TTooeayiheca tfg, -ftp
     IQ\A^ irhPafy KYI'S rtefa>€5B ~frTg- g fr*g»
    qZ> rrb ^~m3 -ftrp-n^
                      jbPYgMl yo^r jujgpoge&
                                         l/^rri
   m^^^ZS
                                    •^,-teu me in6
       fjg^^ 5jZOlLf)€lX <3a
         Ql\ aa6 mqiy Vo^ EM
         a         C/ypy     CH-\fVty COM~P b-€PD(H-^Q
                   99
                    i<2- gJ^OSfe:
                        3
               Km
               VPiPh Hew)*
                                              Affidavit

                Before     me,     the    undersigned     authority   personally     appeared

QQVlff d®jPn£<5 QrO^rr^W?a> O^^V]^lQ . Iam over 18
years of age, competent to make this affidavit and personally acquainted

with the facts herein stated: (in the following space write the facts/your statement)

X aV> TrxteeenT Harris rnrJ»:'{f'll!,!i?nM!,l,!!,l1!!l,,M!!!l{!{fM,!fi![iN!'if,,ll{''     tfr-OSSSQi:
                                                                                   H£gQ   §J?ii'i U.S. POSTAGE » pitney bowes
S^'^^A^^Sj^^ jail
                                                                                              .*   ZIP 770 1S
                                                                                                   02   W
                                                                                                                0©0.4i
                                                                                            H-     0001374179DEC 29 2014
            Hous^7lexas77002~               """""""-
                                                                        .XWOP APPEALS
          _L-/
                                                                        XRSJ OZSTRXCT
                     A
                                                                   to^Sl0WTEX/^S77G02